       Case: 3:19-cv-00151-JMV Doc #: 23 Filed: 07/17/20 1 of 1 PageID #: 1925


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION



JOYCE ANN MEEKS                                                                        PLAINTIFF

V.                                                                            NO. 3:19cv151-JMV

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT



                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income benefits. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, and the applicable law and having heard

oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of oral argument

during a hearing held in this matter today, the Court finds there is no reversible error, and the

Commissioner’s decision is supported by substantial evidence in the record. Therefore, the

decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 17th day of July, 2020.


                                              /s/ Jane M. Virden
                                              U.S. MAGISTRATE JUDGE
